United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
NATIONAL GUARD, Montgomery, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Harold Howell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-129
Issued: September 30, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2010 appellant, through her attorney, filed a timely appeal from a
September 30, 2010 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for a hearing as untimely. As more than one year has elapsed
between the filing of this appeal to the most recent merit decision of September 18, 2009,
pursuant to the Federal Employees’ Compensation Act (FECA)1 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case but has jurisdiction over the
denial of the hearing request.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing on
the grounds that it was untimely filed.

1

5 U.S.C. § 8101 et seq.

On appeal appellant, through her attorney, argues that she is still disabled, noting that she
has severe chronic pain and that the government doctors who filed reports on her saw her only
one time and did not base their conclusions on objective tests or adequate physical examination.2
FACTUAL HISTORY
On June 30, 1992 appellant, then a 28-year-old telephone operator, filed a traumatic
injury claim alleging that she fell in a hallway on that date and sustained injuries to her neck,
back and wrist. OWCP accepted her claim for sprains of the lumbar cervical and thoracic
regions with lumbosacral neuritis or radiculitis. On May 9, 2007 it proposed terminating
appellant’s wage-loss and medical benefits. On June 22, 2007 OWCP finalized the proposed
termination of benefits effective July 7, 2007. By decision dated May 7, 2009, OWCP’s hearing
representative affirmed the termination of benefits effective July 7, 2007, but returned the case to
OWCP for referral of the case to an impartial medical examiner as there was a conflict on
whether appellant had any residuals due to her employment-related conditions after July 7, 2007.
In a September 18, 2009 decision, OWCP denied appellant’s claim for benefits after
July 7, 2007.
On September 15, 2010 appellant requested an oral hearing. By decision dated
September 30, 2010, OWCP denied her request for an oral hearing as it was not timely filed. It
advised that appellant could appeal this decision to the Board.
LEGAL PRECEDENT
A claimant for compensation not satisfied with a decision by OWCP is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on her
claim before a representative of the Secretary.3 According to 20 C.F.R. § 10.615, a claimant
shall be afforded a choice of an oral hearing or a review of the written record.4 The regulations
provide that a request for a hearing or review of the written record must be made within 30 days
as determined by the postmark or other carrier’s date marking, of the date of the decision.5 A
claimant is not entitled to a hearing or a review of the written record as a matter of right if the
request is not made within 30 days of the date of OWCP’s decision.6 OWCP has discretion,
however, to grant or deny a request that is made after this 30-day period.7 In such a case, it will

2

The Board notes that appellant submitted additional evidence after OWCP issued its last merit decision on
September 18, 2009. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the
time of its final decision and therefore, this additional evidence cannot be considered on appeal. 20 C.F.R.
§ 510.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616(a).

6

See James Smith, 53 ECAB 188 (2001).

7

Rudolph Bermann, 26 ECAB 354 (1975); G.W. Docket No. 10-78 (April 23, 2010).

2

determine whether to grant a discretionary hearing and, if not, will so advise the claimant with
reasons.8
ANALYSIS
OWCP’s last merit decision was the September 18, 2009 decision. It denied appellant’s
claim for compensation after July 7, 2007. The Board does not have jurisdiction over this
decision as it was issued over 180 days prior to the filing of this appeal. Appellant’s argument
pertain to the merits of the claim and the Board lacks jurisdiction over the merits.
Appellant requested an oral hearing on September 15, 2010. OWCP denied her hearing
request as untimely by decision dated September 30, 2010. As appellant’s request for a hearing
was dated September 15, 2010, more than 30 days after OWCP issued its September 18, 2009
decision, she was not entitled to a hearing as a matter of right.
However, OWCP’s regulations provide that a request received more than 30 days after its
decision is subject to a discretion any hearing. The Board has held that it must exercise its
discretion when a hearing request is untimely.9 The September 30, 2010 decision failed to set
forth its reasons for refusing to grant a discretionary oral hearing. The case will be remanded to
OWCP to properly exercise its discretion in determining whether to grant appellant a
discretionary hearing.10
CONCLUSION
The Board finds that OWCP properly found that appellant was not entitled to a hearing as
a matter of right. The Board further finds that it did not exercise its discretion in denying a
discretionary hearing. The case will be remanded to OWCP for a proper exercise of its
discretionary authority.

8

Id.

9

20 C.F.R. § 10.616(b); W.A., Docket No. 06-1452 (issued November 27, 2006); Joseph R. Giallanza, 55 ECAB
186 (2003).
10

Leona B. Jacobs, 55 ECAB 753 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the September 30, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 30, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

